57 F.3d 1071NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Jack N. MANNING, Defendant-Appellant.
No. 95-5102.
United States Court of Appeals, Sixth Circuit.
June 16, 1995.

Before:  WELLFORD, NELSON and RYAN, Circuit Judges.

ORDER

1
Jack N. Manning appeals a district court order revoking his probation and sentencing him to nine months of imprisonment.  The parties have waived oral argument, and this panel unanimously agrees that oral argument is not needed in this case.  Fed.R.App.P. 34(a).


2
In 1991, Manning pleaded guilty in the United States District Court for Northern Indiana to aiding and abetting and unlawfully removing and tampering with vehicle identification numbers.  The court sentenced him to four years probation.


3
In February 1994, jurisdiction over Manning's probation was transferred to the Eastern District of Tennessee.  In March 1994, the United States Probation Office petitioned the court to revoke Manning's probation, alleging that he had violated certain conditions of his probation.  Following two hearings, the district court revoked Manning's probation and sentenced him to nine months of imprisonment.  Manning has filed a timely appeal.


4
Upon review, we conclude that the district court properly revoked Manning's probation.  A district court is authorized to revoke a sentence of probation at any time prior to expiration of the term if it finds that the individual violated a condition of probation.  18 U.S.C. Sec. 3565(a).  We review a district court's decision revoking probation for an abuse of discretion.  United States v. Lindo, 52 F.3d 106, 107-08 (6th Cir.1995);  United States v. Twitty, 44 F.3d 410, 414 (6th Cir.1995).  While the district court had the option of extending Manning's probation or modifying the terms of his probation for the Grade C violations, see USSG Sec. 7B1.3(a)(2);  Lindo, 52 F.3d at 108, the district court did not abuse its discretion in revoking Manning's probation and sentencing him to nine months of imprisonment.


5
Accordingly, we affirm the district court's judgment.